SULLIVAN, J.
1. 92. APPRENTICES — 38. Adoption — 297. Contracts.
Contract to take child by adoption and as apprentice, reciting intention to receive apprentice as adopted child and requiring yearly information as to welfare of apprenticeship, is primarily intended as contract of apprenticeship and cannot be specially enforced to compel adoption so as to clothe child with rights to property as natural-born child.
2. 92. APPRENTICES.
Apprenticeship and adoption of child are inconsistent with each other, since regularly adopted child is not apprenticed by parents.
3. 92. APPRENTICES.
Contract to receive child by adoption and as apprentice, to be maintained, clothed, educated, and treated with natural child of persons receiving child, does not show intention to adopt child as heir.
4. 1100. SPECIFIC PERFORMANCE.
One seeking specific performance of contract must have equitable interest in subject-matter of definite nature and of such character that he could assign equitable interest to another and thus complete legal title.
5. 362a. DECEDENTS’ ESTATES.
Neither child whose status rests on doubtful legal adoption nor natural-born child is entitled to specific performance of contract as heir at law for possession or title to lands as such heir.
6. 883. PARENT & CHILD.
Parents are not compelled to will property to children or to convey it to them.
7. 1100. SPECIFIC PERFORMANCE.
Contract to receive child by adoption and as apprentice, containing no tangible rights with respect to heirship in existence at time of contract and no reference to property which might come into possession or ownership at later date, cannot be specifically enforced.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.